Citation Nr: 0409608	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-08 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for defective hearing.

3.  Entitlement to service connection for paranoid schizophrenia.

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  In September 
2000, the RO denied service connection for PTSD.  In July 2003, 
the RO, inter alia, denied service connection for defective 
hearing, paranoid schizophrenia, and depression.  

The claims for service connection for PTSD, defective hearing, 
paranoid schizophrenia, and depression, are the subject of the 
REMAND, below.


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 1999, the RO denied 
a claim of entitlement to service connection for PTSD.  

2.  The evidence received since the RO's August 1999 decision, 
which was not previously of record, and which is not cumulative of 
other evidence of record, bears directly and substantially upon 
the specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the merits of 
the claim. 
CONCLUSION OF LAW

New and material evidence has been received since the RO's August 
1999 decision which denied service connection for PTSD; the claim 
for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The administrative history of this claim is as follows: by a 
decision entered in August 1999, the RO in New York, New York 
denied service connection for PTSD on grounds that the veteran did 
not have a verifiable stressor.  See 38 C.F.R. § 3.304(f) (1999).  
The RO notified the veteran of its determination, and he initiated 
an appeal by filing a timely notice of disagreement (NOD) in 
September 1999.  Subsequently, however, after the RO in Newark, 
New Jersey issued him a statement of the case (SOC) in October 
1999, he did not perfect his appeal by filing a substantive appeal 
within the prescribed time limit.  As a result, the August 1999 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002) .  

The veteran subsequently filed to reopen his claim for PTSD, and 
in September 2000, the RO denied the claim.  The veteran has 
appealed.  

It appears that the RO's September 2000 decision denied the claim 
on the merits, without determining whether new and material 
evidence had been presented.  Regardless of the determination 
reached by the RO, the Board must find that new and material 
evidence has been presented in order to establish its jurisdiction 
to review the merits of a previously denied claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has been 
submitted.  38 C.F.R. § 3.156.  New and material evidence is 
defined as follows: [E]vidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon the 
specific matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  Id.

The definition of "new and material evidence" was revised, but the 
revision applies to claims for benefits received by VA on or after 
August 29, 2001.  66 Fed. Reg. 45620, 45629 (August 29, 2001).  As 
the veteran's claim was received before that date, the new 
definition does not apply in this case.

The most recent and final denial of this claim was the RO's 
decision dated in August 1999.  Therefore, the Board must 
determine if new and material evidence has been submitted since 
the RO's August 1999 decision.  See 38 U.S.C.A. § 5108.  When 
determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated thereby.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2003).

In the present case, the evidence received since the time of the 
last final disallowance includes a great deal of VA medical 
treatment reports, as well as statements and testimony from the 
veteran.  The VA medical evidence shows that the veteran has been 
diagnosed with a number of acquired psychiatric conditions, to 
include PTSD, and that some examiners appear to have linked PTSD 
to the veteran's service in Vietnam.  In addition, the veteran has 
submitted oral and written testimony that provides significant 
additional details with respect to his claimed in-service 
stressors, including names, locations, and approximate time 
frames.  This evidence was not of record at the time of the prior 
denial in August 1999; and it is not merely cumulative or 
redundant of the evidence that was previously of record.  The 
Board therefore finds that the submitted evidence bears directly 
and substantially upon the issue at hand, that this evidence is 
probative of the issue at hand, and is material.  See e.g., Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The claim is 
therefore reopened.  


II.  VCAA

There has been a significant change in the law during the pendency 
of this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In light of the result here, (the Board has reopened the 
veteran's claim, and directed that additional development be 
undertaken) the Board finds that a detailed discussion of the VCAA 
is unnecessary.  Any potential failure of VA in fulfilling its 
duties to notify and assist the veteran in the reopening of this 
claim is essentially harmless error.  See Conway v. Principi, No. 
03-7072 (Fed. Cir. Jan. 7, 2004).  Therefore, any further 
discussion of whether VA has complied with the VCAA at this time 
would be premature.  


ORDER

The claim for service connection for PTSD is reopened; to this 
limited extent, the appeal is granted.


REMAND

A review of the record shows that a remand is required because VA 
must address its duty to notify under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to include VA's duty to notify claimants of the 
information necessary to substantiate their claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this 
case, it does not appear that the veteran has ever been provided 
with a letter notifying him of the provisions of the VCAA as it 
pertains to the issue on appeal.  This notice must be provided by 
the RO.  See Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (invalidating the 
regulation which empowered the Board to issue written notification 
of the VCAA).  Furthermore, the appellant has not waived his right 
to receive such notice.  See Janssen v. Principi, 15 Vet. App. 370 
(2001) (per curiam).  

A review of a stressor statement, dated in November 2000, and the 
transcript of the veteran's hearing, held in September 2003, shows 
that the veteran asserts that he participated in combat in 
Vietnam.  Stressors for which no time and place have been provided 
include: seeing his buddy, "Todd" shot in the chest by rifle fire; 
seeing soldiers killed by mines; and the veteran's camp was nearly 
overrun at night by Viet Cong  (while with the 92nd Artillery), 
during this event he witnessed the deaths of two fellow soldiers.  
The veteran also claims the following stressors with more 
specificity: 1) in April or May of 1968, while the veteran was 
providing security at a perimeter location at Ben Luc, the Viet 
Cong, his unit was attacked in a compound occupied by the 109th 
Artillery Battalion; during this event: a) the veteran was wounded 
by a mortar blast that injured his chest a rib cage, and he was 
treated at the Tay Ninh Army compound and released a day later; b) 
five soldiers assigned to the 109th Artillery Battalion were 
killed; and c) a man from his own unit (hereinafter "B.W.") was 
wounded and may have died; and 2) in June or July of 1969, while 
stationed at Bearcat, the veteran witnessed the wounding of a 
soldier known as "Wee-Wee Jack."  

The veteran's service records do not show that he received any 
commendations or awards relating to combat, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation, see 
VAOPGCPREC 12-99, 65 Fed.Reg. 6256-6258 (2000), and there is 
nothing currently in the claims file establishing that he 
participated in combat.  Absent confirmatory evidence of 
participation in combat, the record must contain service records 
or other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Cohen v. Brown, 10 Vet. App. 138-150 
(1997); West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Accordingly, 
additional development is required.  Specifically, an attempt 
should be made to verify the veteran's stressors with the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly ESG).  On remand, the RO should attempt to verify the 
claimed stressors.  See MANUAL M21-1, Part IV, paragraph 11.38(f) 
(Change 65, October 28, 1998).

Finally, in July 2003, the RO, inter alia, denied service 
connection for defective hearing, paranoid schizophrenia, and 
depression.  The RO notified the veteran of its determination 
later that same month, and he filed an NOD in September 2003.  To 
date, however, it does not appear that the RO has furnished the 
veteran a statement of the case (SOC) addressing those issues.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court indicated 
that in a case in which a veteran expressed disagreement in 
writing with an RO decision and the RO failed to issue an SOC, the 
Board should remand the issue to the RO, not refer it there, for 
issuance of an SOC.  Therefore, on remand, the RO should issue an 
SOC to the veteran on the service connection issues.  

Accordingly, the Board has no alternative but to defer further 
appellate consideration and this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that the new notification 
requirements and development procedures contained in sections 3 
and 4 of the Act are fully complied with and satisfied.   See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2003).  The RO should also ensure 
compliance with VA's obligations under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

2.  The RO should ascertain if, when and where the veteran has 
received any treatment for symptoms of an acquired psychiatric 
disorder, the records of which are not currently associated with 
the claims file, and if so, the RO should obtain and associate 
those records with the claims file.  

3.  Following the completion of the development specified in the 
first two paragraphs of this REMAND, the RO should prepare a 
letter asking the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) to provide any available information which 
might corroborate the veteran's alleged in-service stressors.  The 
RO should provide USASCRUR with a description of these alleged 
stressors identified by the veteran: 1) serving in combat in 
Vietnam, to include participation in several fire fights as 
crewman on a Duster, seeing fellow soldiers killed by mines and 
seeing a soldier identified as "Todd" shot in the chest by rifle 
fire; and, while with the 92nd Artillery, the veteran's camp was 
nearly overrun at night by Viet Cong, during this event he 
witnessed the deaths of two fellow soldiers; 2) in April or May of 
1968, while the veteran was providing security at a perimeter 
location at Ben Luc, the Viet Cong, his unit was attacked in a 
compound occupied by the 109th Artillery Battalion; during this 
event: a) the veteran was wounded by a mortar blast that injured 
his chest a rib cage, and he was treated at the Tay Ninh Army 
compound and released a day later; b) five soldiers assigned to 
the 109th Artillery Battalion were killed; and c) a man from his 
own unit ("B.W.") was wounded and may have died; 3) in June or 
July of 1969, while stationed at Bearcat, the veteran witnessed 
the wounding of a soldier known as "Wee-Wee Jack."  The RO should 
provide USASCRUR with copies of the veteran's personnel records 
showing service dates, duties, and units of assignment.

4.  If, and only if, it is determined that the veteran 
participated in combat, or that one or more verified stressors 
exist, make arrangements with the appropriate VA medical facility 
for the veteran to be afforded an examination in order to 
ascertain the nature of all psychiatric disability present and the 
proper diagnoses thereof, specifically to include post-traumatic 
stress disorder.  Appropriate psychological testing should be 
accomplished.  If PTSD is diagnosed, the examiner must specify for 
the record the stressor(s) relied upon to support the diagnosis.  
The report of examination should include the complete rationale 
for all opinions expressed.  The claims file must be made 
available to the examiner for review.

5.  The RO should then readjudicate the issue on appeal.  If the 
determination remains unfavorable to the appellant, he should be 
provided with a supplemental statement of the case (SSOC) that 
addresses all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered.  The appellant should be given an 
opportunity to respond to the SSOC.  

6.  With regard to the veteran's claims for service connection for 
defective hearing, paranoid schizophrenia, and depression, the RO 
should furnish the veteran and his representative an SOC in 
accordance with 38 C.F.R. § 19.29, unless the claim is resolved by 
granting the benefit sought on appeal or the NOD is withdrawn.  
The veteran should be advised of the necessity of filing a timely 
substantive appeal.  The claims should be certified to the Board 
for appellate review if, and only if, a timely substantive appeal 
is received.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans'  Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



